internal_revenue_service number release date index number ---------------- --------------------------------------- ------------------------------------------------------------ ------------------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-115973-08 date august legend taxpayer ------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ----------------------- -------------------------------------------------------- ---------------- union state dear ------------ this is in response to your letter dated date in which you requested rulings on behalf of taxpayer union is a labor_organization in state that includes multiple bargaining units union’s bargaining units negotiate benefits on behalf of their members taxpayer is an employee welfare trust the purpose of the trust is to hold contributions from bargaining units represented by locals for the purpose of funding retiree health benefit payments member locals of the union may join pursuant to collective bargaining agreements with their participating employers trust is a funding vehicle for employees to pre-fund retiree health coverage the plan during the time they are employed the trust will provide reimbursement payments to plr-115973-08 eligible employees toward the cost of post-retirement medical_expenses or health insurance premiums trust will provide benefits to retired employees their spouses dependents as defined in sec_152 of the internal_revenue_code the code and nondependent domestic partners the trust will advise participating employers that the value of coverage under the plan for domestic partners will be included in gross_income as benefits are earned and not when received the value of such coverage will be included in a participant’s gross_income for a taxable_year only if he or she is expected to have a domestic partner upon attaining eligibility for benefits under the plan such participants will be identified by the taxpayer and the amounts to be included in the employee’s gross_income will be determined under an actuarial calculation that takes into account reasonable actuarial assumptions the plan is a part of the bargaining agreement all bargaining unit members are subject_to the terms of the bargaining agreement no employee may elect whether to participate or choose the contribution amount to the plan it is represented that there is no individual employee election with respect to any part of the plan bargaining agreements may include a provision regarding whether accrued sick and vacation_leave will be contributed pursuant to a non-elective requirement upon retirement if the bargaining agreement contains such a provision all bargaining unit members are subject_to the mandatory provision if the bargaining unit votes to participate in the plan then mandatory salary reduction contributions are automatically deducted from an employee’s wages and placed in an employee account in trust the employer may also make additional contributions to trust there are no elective employee contributions to trust employees can only receive funds from the account after retirement and only for health insurance premiums or the reimbursement of medical_expenses contributions cannot be rebated or refunded to employees sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived including compensation_for services sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident or health plr-115973-08 insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer based on the information submitted and representations made we conclude as follows mandatory salary reduction contributions made to trust that are used exclusively to pay for accident or health coverage for employees their spouses and dependents as defined in sec_152 of the code are excludable from gross_income under sec_106 of the code with respect to domestic partners who do not qualify as sec_152 dependents neither the retired employee nor the domestic partners will include in gross_income any amount received for personal injuries or sickness under sec_104 but only to the extent the coverage was paid for with after-tax employee contributions no opinion is expressed concerning the federal tax status of trust or the federal tax treatment of trust’s income under any other provision of the code in addition sec_3 of revproc_2007_3 2007_1_irb_108 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether the plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations plr-115973-08 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities
